Title: To John Adams from William Elliot, 6 January 1824
From: Elliot, William
To: Adams, John


				
					Most respected sir,
					Washington, January 6th:, 1824.
				
				The inclosed small volume and map, relate to a subject in which you took an early and distinguished part: viz. the planning and laying out of this infant Metropolis, and believing that you still feel a deep interest in its welfare, I have sent you this small tribute of my high respect, hoping that you may find some satisfactory information in it, as regards the progress and improvement of the city.I am, honoured Sir, / Most respectfully, / your obedient servant
				
					William Elliot
				
				
			